Appeal by defendant from two judgments of the County Court, Suffolk County (Harris, J.), both rendered September 30, 1983, convicting him (1) under indictment Number 3261/82, of driving with a blood alcohol level in excess of .10%, as a felony, in violation of Vehicle and Traffic Law § 1192 (2), upon a jury verdict; and (2) under indictment Number 3177/82, of sodomy in the second degree, upon his plea of guilty, and imposing sentences.
Judgments affirmed.
There is ample evidence in the record to support the defendant’s conviction under Vehicle and Traffic Law § 1192 (2). The result of his breathalyzer test, which was admitted into evidence, demonstrated that his blood alcohol content was well in excess of the statutory limit. The prosecution clearly demonstrated that the officer who administered the test was qualified to do so, and that the test was properly performed in accordance with existing regulations. It was also established that the chemicals used were of the proper kind and mixed in the proper proportions. Accordingly, there was a sufficient basis for admitting the breathalyzer test result into evidence (see, People v Gower, 42 NY2d 117; People v Donaldson, 36 AD2d 37). The defendant failed to raise any doubts concerning the accuracy and reliability of the breathalyzer’s operation. Thus, we find that the evidence was sufficient in quality and *611quantity to justify the jury’s finding of guilt beyond a reasonable doubt (see, People v Gruttola, 43 NY2d 116, 122).
We have examined the defendant’s remaining contentions and find them to be either unpreserved or without merit. Gibbons, J. P., Thompson, Brown and Eiber, JJ., concur.